The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2013

                          No. 04-12-00451-CR and 04-12-00452-CR

                                 Hector Augusto GRAMAJO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2009CR9358, and 2009CR9359
                        Honorable Mary D. Roman, Judge Presiding


                                        ORDER

      On May 16, 2013, this Court set a final briefing deadline. Specifically, the order stated:

              We, therefore, ORDER JUDITH WEMMERT to file appellant’s brief
      within twenty days of being served a copy of this order. NO EXTENSIONS
      WILL BE GRANTED. JUDITH WEMMERT must personally deliver appellant’s
      brief in Appeal Nos. 04-12-00451-CR and 04-12-00452-CR to the Clerk of this
      Court for filing within twenty days of being served a copy of this order. That is, in
      filing appellant’s brief, JUDITH WEMMERT cannot rely on Texas Rule of
      Appellate Procedure 9.2(b) (“the mailbox rule”); Rule 9.2(b) is suspended for
      purposes of JUDITH WEMMERT filing appellant’s brief. If JUDITH
      WEMMERT fails to file appellant’s brief in Appeal Nos. 04-12-00451-CR and
      04-12-00452-CR as ordered, JUDITH WEMMERT will be ordered to appear and
      show cause why she should not be held in civil or criminal contempt or otherwise
      sanctioned. See TEX. R. APP. P. 38.8(b)(4).

       JUDITH WEMMERT was personally served with a copy of our order on May 20, 2013.
Therefore, JUDITH WEMMERT had until June 10, 2013, to file appellant’s brief. JUDITH
WEMMERT, however, did not file appellant’s brief by the date ordered.
         Therefore, we ORDER JUDITH WEMMERT to appear in the courtroom of the
Fourth Court of Appeals, in the Cadena-Reeves Justice Center, 300 Dolorosa, Suite 3200,
San Antonio, Texas 78205-3037, on July 16, 2013, at 1:30 p.m., before a panel consisting of
Justice Angelini, Justice Marion, and Justice Barnard and show cause why she should not be held
in civil and criminal contempt of this Court and/or suspended from practice before this Court for
violating this Court’s May 16, 2013 order by failing to file appellant’s brief no later than June
10, 2013.

      JUDITH WEMMERT is advised that she has a right to be represented by counsel at the
show cause hearing and that the proceedings will be recorded by a certified court reporter.

       We further ORDER the Clerk of this Court to have JUDITH WEMMERT personally
served with a copy of this order. We also ORDER the person who personally serves JUDITH
WEMMERT to file with this Court written proof of the date and time that JUDITH WEMMERT
was served with a copy of this order.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court